Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-27, drawn to a method for measuring and logging the performance of a wheeled vehicle suspension system of a large road-going vehicle, such as a heavy lorry, while said vehicle is being operated on a road, by measuring the dynamic performance of at least one component of said vehicle suspension system, the method including the steps of:
measuring the oscillation frequency of said at least one vehicle suspension
system component in response to said displacement: and


vehicle suspension system component using the displacement and frequency
measurements.


II.	Claim 28, drawn to an apparatus for measuring and logging the performance of a wheeled vehicle suspension system, comprising:	
a sensor to detect an approaching vehicle;
a vehicle parameters measuring unit;
a vehicle parameters comparator unit;
a vehicle parameters database;
an image analysis unit;
an object database;
a unit to plot relative movements and positions of objects of interest captured by
said at least one camera;
a unit to compute the actual displacement of at least one component of said
vehicle suspension system in relation to the sprung mass of the vehicle from
positional information gathered by said at least one camera;
a Standard database;
a report generator;
a data storage unit;
remote communications apparatus.



Applicant is urged to have the same limitations in any independent claims submitted.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  In the instant case, invention 1 includes
measuring the oscillation frequency of said at least one vehicle suspension system component in response to said displacement: and determining the suspension damping characteristics relating to the at least one vehicle suspension system component using the displacement and frequency measurements.
Invention 2 includes a sensor to detect an approaching vehicle; a vehicle parameters measuring unit; a vehicle parameters comparator unit; a vehicle parameters database; an image analysis unit; an object database; a unit to plot relative movements and positions of objects of interest captured by said at least one camera; a unit to compute the actual displacement of at least one component of said vehicle suspension system in relation to the sprung mass of the vehicle from positional information gathered by said at least one camera; a Standard database; a report generator; a data storage unit; remote communications apparatus.


Applicant is advised that for the reply to this requirement to be complete, the reply must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shortened statutory period for reply is set to expire TWO MONTHS, from the mailing date of this communication.  Extensions of time may be available under the provision of 37 CFR 1.136(a).  In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrang Badii whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.
/Behrang Badii/
Primary Examiner
Art Unit 3667